       Case 4:19-cr-06063-SMJ         ECF No. 106       filed 06/02/20    PageID.587 Page 1 of 2



     Nicholas Marchi
 1   CARNEY & MARCHI,P.S.
     7502 W. Deschutes Pl.
 2   Kennewick, WA 99336
     (509) 545-1055
 3   Attorneys for Defendant
     Nicholas S. CARTER
 4

 5
                               UNITED STATES DISTRICT COURT
 6                    IN AND FOR THE EASTERN DISTRICT OF WASHINGTON
 7

 8
                                                       Case No. 2:19-CR-06063-SMJ
     UNITED STATES OF AMERICA,                                  4:19-CR-00183-SMJ
 9
                                                                2:20-CR-00005-SMJ
                     Plaintiff,
10
                                                       DEFENDANT EXHIBIT LIST
              vs.
11   NICHOLAS S. CARTER,
12                   Defendant
13

14            Defendant Nicholas Carter, by and through his attorneys, Carney & Marchi, hereby,

15   submits this exhibit list for Pre-trial. The defendant may submit other exhibits at the time of Pre-

16   trial:

17            1.     Docket for 9Z0542633-PAD Infraction for Monica Pesina;
18            2.     Summary for 9Z542633-PAD Infraction for Monica Pesina
19
              Dated this 2nd day of June 2020.
20
                                                   Respectfully submitted,
21

22
                                                   s/ Nicholas Marchi
23                                                 Nicholas W. Marchi
                                                   Attorney for Defendant
24

25




     CARTER EXHIBIT LIST - 1
      Case 4:19-cr-06063-SMJ         ECF No. 106      filed 06/02/20    PageID.588 Page 2 of 2




 1

 2

 3                                  CERTIFICATE OF SERVICE

 4           I certify that a copy of the Defendant’s Exhibit List was emailed via ECF or mailed first
     class; postage prepaid on 06/03/2020, to S. Van Marter, Assistant United States Attorney, 920
 5
     Riverside, Rm 300, Spokane, WA 99201; and to Adam Pechtel co defendant Pesina counsel of
 6   record.

 7          S/Nicholas Marchi
            CARNEY & MARCHI, P.S.
 8          Attorneys for Defendant

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     CARTER EXHIBIT LIST - 2
